Citation Nr: 1722670	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  10-34 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to a rating in excess of 40 percent for lumbar spine strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse and brother

ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to September 1995. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office/Agency of Original Jurisdiction (RO/AOJ) in Columbia, South Carolina in December 2009 (denied service connection for PTSD), August 2012 (denied an evaluation in excess of 40 percent for lumbar strain) and December 2014 (sleep apnea).  

In September 2015, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in connection with his sleep apnea and lumbar spine claims.  In February 2017, a Travel Board hearing was held before the undersigned.  A transcript of both hearings is in the record.  

The record includes additional evidence related to the Veteran's claims which was either received after or was not considered in the most recent adjudication by the RO.  During his February 2017 hearing, the Veteran waived initial RO consideration of such evidence.

The Veteran's February 2017 hearing testimony raises the issue of entitlement to a rating in excess of 20 percent for lumbar radiculopathy, right lower extremity.  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits that does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  38 C.F.R. § 3.155(a).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  As advised by the undersigned during the February 2017 hearing, the RO did not address the matter of right lower extremity radiculopathy in the statement of the case (SOC).  As such, the Board does not have jurisdiction over this matter and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b).

The Veteran has perfected an appeal of the denial of service connection for PTSD and he has requested reconsideration of a September 2016 rating decision which denied service connection for depression.  See November 28, 2016 VA Form 21-4138.  The Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects psychiatric symptoms and diagnoses including PTSD and major depressive disorder.  The Board has characterized the issues on appeal accordingly.  

The issues of service connection for PTSD and sleep apnea and an increased rating for lumbar strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is as likely as not that the Veteran's major depressive disorder is caused by or related to his service-connected lumbar strain and right lower extremity radiculopathy.


CONCLUSION OF LAW

The criteria for service connection for major depressive disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309(a), 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for depression as secondary to his service-connected lumbar strain.  Because the Board is granting this claim on a secondary basis, it will not discuss direct service connection in this decision.

Importantly, it is noted that the Veteran is service connected for lumbar strain.  See November 2008 Rating Decision.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Briefly, the legal requirements for a successful secondary service connection claim are: (1) evidence of a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) competent evidence of a nexus between the two.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As noted, the Veteran has established service connection for lumbar strain and it is not in dispute that he has, and receives treatment for, depression.  See e.g., August 2016 VA mental disorders examination report and February 2017 letter from R. V. M., PhD, Sea Island Pain and Stress Clinic, (stating that the Veteran meets the criteria for Depressive Disorder, Moderate to Severe).  What remains necessary to substantiate his secondary service connection theory of entitlement in this claim is evidence that the lumbar strain caused or aggravated the depression.

The August 2016 VA mental disorders examination report includes the opinion that, based on examination of the Veteran and review of his medical records, the Veteran's "Major Depressive Disorder developed in reaction to the persistent negative effects of his service-connected paralysis of sciatic nerve 20% [right lower extremity radiculopathy] and lumbosacral strain 40%."  In addition, letters from Dr. R. V. M. also support the opinion that the Veteran's depression is secondary to his service-connected back disability.  Specifically, a February 2017 letter includes the opinion that, after reviewing the Veteran's medical records and history, it is a 50 percent or better degree of certainty that the Veteran's back pain and the medications prescribed for pain relief have caused his depressive symptomatology.  See May 2016, September 2016, November 2016 and February 2017 letter from Dr. M.  

As the record shows that the Veteran has a diagnosis of major depressive disorder and that such disability is the result of his service-connected lumbar strain and right lower extremity radiculopathy, all of the requirements for establishing secondary service connection for a psychiatric disability are met; service connection for depression is warranted.


ORDER

Service connection for major depressive disorder is granted.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudicating the Veteran's claims of service connection for PTSD and sleep apnea and increased rating for lumbar strain.

On remand, complete updated VA and private treatment records should also be obtained.  Notably, review of the record shows that, since 2005, the Veteran has undergone private mental health treatment by J. R., M.D., a private psychiatrist specializing in PTSD.  Records from Dr. J. R. are not available for review and the record does not suggest that VA has attempted to obtain such records.  As such records may be pertinent (perhaps critical) to the Veteran's PTSD claim, development for such records on remand is necessary.

PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evaluation, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in service stressor occurred.  38 C.F.R. § 3.304(f).

The record includes VA treatment records which show a diagnosis of PTSD under the DSM-5 criteria.  However, the alleged stressors which have caused the Veteran's PTSD have not been verified.  

The Veteran has provided several statements detailing his in service stressors.  Specifically, he recalls (1) a September 10, 1972 or October 10, 1973 incident on the USS Proteus in Guam when there was a "Class Alpha" fire in the personnel office of the ship, he was number 1 hose man and wore no protective clothing (2) being assigned to a fire party team while serving on the USS Blakely from May 1974 to July 1975 (specifically, July 12, 1974) and having to retrieve pilots from a landing area and burning helicopters during night operations (3) a February 10, 1978 or May 26, 1979 incident while working on a tug boat at the Norfolk Naval Station when a battery suddenly exploded during welding and caused flash burns and ringing in his ears and (4) while serving as ship superintendent, assistant division officer, at Guantanamo Bay, Cuba, from October 1987 to June 1992, (specifically, August 26 1991) observing "exposed, bleeding and mangled body parts" as well as the deaths of many refugees in connection with his work overseeing classifications of various living arrangements for Haitian refugees.  See September 2009 and April 2010 VA Forms 21-0781, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD); May 2010 VA Form 21-4138, Statement in Support of Claim.  Review of his private (R. V. M, PhD, Sea Island Pain and Stress Clinic) and VA mental health treatment records shows that the Veteran also described these stressful events to his treatment providers.  

A November 2009 Memorandum of insufficient information to forward to Joint Services Records Research Center (JSRRC) determined that the information required to corroborate stressful events in service was insufficient to send to the JSRRC and/or insufficient to allow for meaningful research of NARA (National Archives and Records Administration) records.  In November 2011, the AOJ noted that a November 2011 response from JSRRC indicated that the command history for the Naval Station, Norfolk, Virginia, failed to document the battery explosion incident described by the Veteran and all the other stressors were insufficient for submission.  

The Veteran's service personnel records confirm his service aboard the USS Proteus and Blakely and at the Norfolk Naval Station and Guantanamo Bay, Cuba, during the periods of his claimed stressful incidents and he has provided specific dates for the claimed incidents.  Accordingly, after offering the Veteran the opportunity to provide any further clarification of the timing and details of these events, the AOJ should take appropriate steps to determine whether any of the claimed stressors can be corroborated/verified.  (The Board notes that the Court of Veterans Claims (Court) has held that VA's duty to assist requires that it make multiple attempts, as necessary, to corroborate a veteran's alleged stressor event, even if the Veteran is not able to narrow the timeframe to a 60-day window (as is required for each corroboration request to the JSRRC).  Gagne v. McDonald, 27 Vet. App. 397 (2015).

Sleep Apnea

The record includes opinions in support of and against the Veteran's claim of service connection for sleep apnea.  Specifically, a January 2015 letter from Dr. R. V. M. includes the opinion that the Veteran's sleep apnea is related to his PTSD.  Another January 2015 private opinion from a nurse practitioner at Palmetto Primary Care Physicians states that "[i]t is unlikely that [sleep apnea] is a new issue and was not recognized as a medical issue when [the Veteran] was on active duty."  Finally, an October 2015 VA examination report includes the opinion that it is less likely as not that the Veteran's sleep apnea is related to service "based on the absence of documented symptomatology during service and the 19 year time lapse from service to current diagnosis."  This VA opinion does not address the secondary service connection theory of entitlement and, as the above decision granted service connection for an acquired psychiatric disorder (depression), it is inadequate for rating purposes.  Further, the claim of entitlement to service connection for sleep apnea is inextricably intertwined with the claim of entitlement to service connection for PTSD that is being remanded for additional development at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As such, the appropriate remedy is to obtain a medical opinion as to whether the Veteran's sleep apnea is caused or aggravated by his service-connected depression (and/or PTSD) and readjudicate the matter after development and readjudication of the inextricably intertwined PTSD claim.

Low Back

The most recent VA thoracolumbar spine examination was completed in October 2015.  However, subsequent VA treatment records show that the Veteran has reported increased impairment.  Specifically, a May 2016 VA treatment report notes "chronic low back pain of 8 with pain radiating down his left leg, with forward flexed posture and difficulty with all transfers and gait."  Thereby, suggesting neurologic involvement of the left lower extremity (currently, service connection is in effect for right lower extremity radiculopathy only).  As there is evidence that the condition has worsened since the last examination, a new examination is required.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to provide medical releases (or updated medical releases, as necessary) authorizing VA to secure complete records on his behalf in relation to any private treatment and/or evaluation he has received for psychiatric, sleep and/or back complaints, to specifically include for the following: 

a)  Royce V. Malphrus, PhD., 41 Marshellen Dr., Beaufort, SC  29906,  from 2003 to the present;

b)  John Roberts, M.D., 222 West Coleman Blvd., Mount Pleasant, SC  29464 from 2005 to the present.  

The AOJ should also associate with the claims file any updated records of VA treatment the Veteran has received for his claimed disabilities. 

The Veteran should be notified if any records he identified are not received pursuant to the RO's request.

2.  The AOJ should contact the Veteran and his representative and request that he provide any additional information regarding his identified reported stressors, including the dates and locations of the events.  

3.  Thereafter, forward all information provided by the Veteran concerning his claimed in-service stressors to the JSRRC and any other appropriate entity and request that attempts be made to corroborate the stressor events:  (1) a September 10, 1972 or October 10, 1973 incident on the USS Proteus in Guam when there was a "Class Alpha" fire in the personnel office of the ship, he was number 1 hose man and wore no protective clothing; (2) being assigned to a fire party team while serving on the USS Blakely from May 1974 to July 1975  (specifically, July 12, 1974) and having to retrieve pilots from a landing area and burning helicopters during night operations; and (3) while serving as ship superintendent, assistant division officer, at Guantanamo Bay, Cuba, from October 1987 to June 1992, (specifically, August 26 1991) observing "exposed, bleeding and mangled body parts" as well as the deaths of many refugees in connection with his work overseeing classifications of various living arrangements for Haitian refugees.  If necessary, multiple requests, each covering a different 60-day period should be submitted (in accordance with the Court's holding in Gagne v. McDonald, 27 Vet. App. 397 (2015)).

4.  After the development requested in paragraph 1 is completed, arrange for the Veteran to be examined to determine the current severity of his lumbar strain (and any related neurological manifestations).  The entire claims file and a copy of this remand must be reviewed by the examiner in conjunction with the examination.  All indicated tests or studies should be completed (and the testing should specifically include range of motion studies, with notation of any further limitations due to factors such as pain, fatigue, incapacitating episodes, etc., as well as testing to ascertain the presence, nature and severity of any/all related neurological manifestations).  In particular, the examiner is requested to address the following:

(a)  The examiner should ask the Veteran to describe any flare-ups that he currently experiences or that he has experienced at any time during the claims period (since March 2012).  He should state the frequency and severity of his flare-ups, and the examiner must opine as to the additional functional limitation caused by any reported flare-ups.  The examiner should specifically comment as to whether the severity of the additional functional limitation is equivalent to favorable or unfavorable ankylosis.  

(b)  Regarding neurological findings, the examiner should specifically identify the affected nerve(s) and impairment level (e.g., mild, moderate, moderately severe, severe) as to each, to specifically include the left lower extremity.  

Detailed rationale is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  After the development requested in paragraph 1 is completed, arrange for the Veteran to be examined by an appropriate VA examiner to determine the nature and etiology of his sleep apnea.  The claims folder and any pertinent records should be made available to the examiner for review.  All appropriate tests should be accomplished and all clinical findings should be reported in detail.  Based on the examination and review of the record, the examiner should answer the following questions:

(a)  Is it at least as likely as not (i.e. probability of at least 50 percent) that the Veteran's currently diagnosed sleep apnea had its clinical onset during service or is otherwise related to his active duty?

(b)  If (a) is answered no, is it at least as likely as not (probability of at least 50 percent) that his currently diagnosed sleep apnea is proximately due to (caused by) a service-connected disability, to specifically include depression (and/or PTSD if there is a verified stressor pursuant to paragraph 3, above)?

(c)  If (b) is answered no, is it at least as likely as not (probability of at least 50 percent) that his currently diagnosed sleep apnea has been aggravated by a service-connected disability, to specifically include depression (and/or PTSD if there is a verified stressor pursuant to paragraph 3, above)?

If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of obstructive sleep apnea (i.e., a baseline) before the onset of the aggravation.

In providing the requested opinions, the examiner should consider, and comment upon as necessary, the competent assertions of the Veteran, his brother and spouse regarding the Veteran's snoring during service and continuity of such since service separation, the January 2015 private opinions in support of the Veteran's claim and October 2015 VA opinion against his claim.  Detailed rationale is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  When the development requested above is completed, the AOJ should review the record and consider all the available evidence, arrange for any further development deemed necessary, and readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental SOC and afforded the appropriate opportunity to respond.  This case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


